FARRIS, Justice,
dissenting.
I dissent and would affirm the judgment of the trial court because I disagree with the majority’s interpretation of the contract which would require Burkard to work a full year in order to receive the bonus. The logical extention of the majority’s reasoning gives rise to two unlikely scenarios. First, had Burkard worked the full year, without a vacation, her base salary would have been $20,800 ($100 a day times four days a week times fiftytwo weeks a year). According to the majority’s interpretation of the policy, if Burkard had remained with Asco for a full year, she would have been entitled to receive her base pay for the year plus a bonus of $8,516 without contributing anything additional to Asco’s revenues. Second, since the contract reserved to Asco the right to discharge Burkard if Asco determined that her performance was not satisfactory, Asco could fire her before the year ended, depriving her, by the majority’s determination, of any right to a bonus.
The addendum makes reference to paragraph 4A of the base contract which provides:
A. Bonus. A bonus will be paid based on performance. This will be a percent of amount of gross income to the firm that the employee contributed.
The two scenarios are unlikely because one can defend neither as reasonably reflecting the probable intent of the parties to the contract and its addendum. I would interpret this provision and the addendum to mean that Burkard did not have to work a full year for Asco to receive a bonus. For this reason I would affirm the judgment of the trial court.